DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Status of Claims
Claim 13-25 are pending and under examination.
Claims 1-12 have been canceled.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JP 2017-241191, filed 12/15/2017, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment
Applicant(s) amendments to the claims received on 04/30/2021 have overcome the 112(a) rejection previously set forth in the Final Rejection mailed on 02/02/2021. Therefore, the 112(a) rejection previously set forth has been withdrawn.
Applicant(s) amendments to the claims have overcome most of the 112(b) rejections previously set forth in the Final Rejection.  Furthermore, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 04/30/2021, the previous prior art rejection based on Takeda has been withdrawn and a new prior art rejection is set forth (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 13 lines 8-13 refer to “a control portion configured to output synchronization signals to all of the plurality of analysis units at different timings to maintain synchronization between the analysis units and the conveyance device regardless of whether there is an input of a delivery request from the analysis units during an operation cycle of the conveyance device, the operation cycle having a predetermined length, during which the conveyance device delivers one or more of the specimen containers to one or more of the analysis units”.  
It is unclear how Applicant(s) are attempting to correlate the function of the control portion that is configured to output synchronization signals with the function of the analysis units that inputs a delivery request.  Does the control portion receive the input delivery request and relay output synchronization signals to the analysis units based on a determination of whether the delivery request is accepted or not?  How does is the input of a delivery request from the analysis units relate to the output of synchronization signals at different timings by the control portion? Furthermore, the claim language recites “output synchronization signals … regardless of whether there is an input of a delivery request” and then later states “based on the synchronization signals in a case in which the delivery request is received” in claim 1 lines 16-17.  This is unclear because Applicant(s) first recite that synchronization signals our output regardless of a delivery request, but then recite that the synchronization signals are based on the delivery request and it is unclear whether the synchronization signals are output “regardless of the delivery request”, or if a delivery request is actually required in order to output the synchronization signals.  Are applicant(s) intending for the delivery request to occur during a specific operation of the overall system cycle?
It is unclear whether one of the analysis units or all of the analysis units are inputting a delivery request.  The claim language recites “an input of a delivery request from the analysis units”.  This is confusing because if there are a plurality of analysis units, and each analysis unit inputs a delivery request, then there would be a plurality of input delivery requests.  Still further, how are the synchronization signals being output at different timings if only a single delivery 
The claim language recites “during an operation cycle of the conveyance device during which the conveyance device delivers one or more of the specimen containers to one or more of the analysis units”.  This is confusing because Applicant(s) previously required that the analysis units input a delivery request and it is unclear if the one or more analysis units receiving the one or more specimen containers from the conveyance device are inputting a second delivery request since a prior delivery request would have been required from the one or more analysis units before the input of the delivery request since the input of the delivery request is occurring “during an operation cycle of the conveyance device which delivers one or more of the specimen containers to one or more of the analysis units”.  In other words, the claim language requires an input of a delivery request from the analysis units while the conveyance device is delivering specimen containers to the analysis units and it is unclear in what manner this is occurring since two delivery requests would be required – a first delivery request that initiates the operation cycle of the conveyance device and a second delivery request which occurs during the operation of the conveyance device.  
Lastly, the claim language “the operation cycle having a predetermined length” is unclear because the operation cycle is referring to “an operation cycle of the conveyance device” and it is unclear if the term “length” is referring to a length of time or a length in terms of distance of the conveyance operation. 


Claim 13 lines 14-17 refer to “the control portion is configured to control the automated analysis device to return the specimen containers to the conveyance device from the analysis unit based on the synchronization signals in a case in which the delivery request has been received”.  First, “the delivery request” lacks antecedent basis because “the delivery request” is referring to a delivery request which requires the analysis device to return the specimen container to the conveyance device”.  However, claim 13 lines 10-13 refer to “a delivery request from the analysis units … during which the conveyance device delivers one or more of the specimen containers to one or more of the analysis units”.  Therefore, it is unclear how the delivery request recited in lines 14-17 is capable of returning the specimen containers to the conveyance device from the analysis units when Applicant(s) previously required the delivery request recited in lines 10-13 as having the function of delivering one or more of the specimen container to one or more analysis units from the conveyance device.  Perhaps Applicant(s) intend there to be “a second delivery request”? Second, the recitation of “base on the synchronization signals in a case in which the delivery request has been received” is unclear because Applicant(s) previously required in claim 13 lines 8 “a control portion configured to output synchronization signals”.  How is the delivery 
Claims 14-25 are also rejected by virtue of their dependency from claim 13.

Claim 15 recites “the control portion is configured to space output timings of the synchronization signals output to the plurality of analysis units in the operation cycle of the conveyance device based on a number of analysis units”.  Claim 15 is dependent from claims 14 and 13.  Claim 13 recites “the control portion is configured to control the automated analysis device to return the specimen containers to the conveyance device from the analysis units based on the synchronization signals in a case in which the delivery request has been received”.  It is unclear how the control portion is configures to space synchronization signals in the operation cycle of the conveyance device, as required by claim 15, if the control portion also outputs synchronization signals during the analysis operation of the specimen container in order to return the specimen container to the conveyance device from the analysis units.  In other words, the specimen container returning to the conveyance device from the analysis unit would not be under an operation cycle of the conveyance device.  Rather, it would be under analysis by the analysis units. However, the control portion of claim 1 requires a configuration that returns the specimen container to the conveyance device from the analysis unit based on the synchronization signals.  Therefore, the control portion would be required to output synchronization signals during the analysis operation in order to satisfy the claim language of claim 1.  Accordingly, it is unclear how the control portion is configured to output synchronization signals in the operation cycle of the 
Claim 17 is also rejected by virtue of its dependency from claim 15.

Claim 16 refers to “the control portion is configured to first output the synchronization signals to the analysis unit having the shortest analysis cycle, and sequentially output the synchronization signals to another analysis unit other than the analysis unit having the shortest analysis cycle immediately after a period during which the specimen containers are delivered from the conveyance device to the analysis unit in the operation cycle of the conveyance device”.  This is confusing because “immediately after a period during which the specimen container are delivered from the conveyance device to the analysis unit” is not a time “in the operation cycle of the conveyance device” since the operation cycle of the conveyance device would have already ended.  In other words, an operation cycle of the conveyance device would be the time during which the specimen containers are delivered from the conveyance device to the analysis units.  How can a period immediately after the delivery of the specimen container from the conveyance device to the analysis unit be in an operation cycle of the conveyance device?  Furthermore, “the analysis unit” lacks antecedent basis because Applicant(s) previously require “a plurality of analysis units” in claim 13 line 3, and it is unclear which of the plurality of analysis units Applicant(s) are referring to by “the analysis unit”.
Claim 18 is also rejected by virtue of its dependency from claim 16.

Claims 17 and 18 recite “the plurality of analysis units deliver the specimen containers to the conveyance device only in a case in which the synchronization signal is input when there is a delivery request for the specimen container”.  First, “the synchronization signal” and “a delivery request” lack antecedent basis because claim 13 previously recites “synchronization signals” in output synchronization signals”.  It is unclear how Applicant(s) are attempting to correlate the synchronization signal in claims 17 and 18 with the synchronization signals of claim 13 since claim 13 defines the control portion as outputting synchronization signals whereas claims 17 and 18 define the synchronization signal as an input based on a delivery request by the analysis units.  How are the analysis units, the input of a delivery request, the control portion, and the synchronization signals correlated such that the conditions of claims 1, 17, and 18 can be satisfied?  In other words, how does the input of a delivery request from the analysis unit correlated to the output of synchronization signals from the control portion?  Are the synchronization signals both input signals and output signals?  Does the control portion run an algorithm when it receives an input signal to determine an appropriate output signal?

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13-21 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollack et al. (US 2015/0118756; Pub. Date: Apr. 30, 2015 – hereinafter “Pollack”).

Regarding claim 13, Pollack discloses an automated analysis device that analyzes specimens (Pollack; [0009]), the automated analysis device comprising: 
a plurality of analysis units that analyze the specimens (Pollack; fig. 5, #205, #205A, #205B, [0009, 0011, 0074]); 
a specimen container buffer portion that holds a plurality of specimen containers holding the specimens (Pollack; fig. 5, #220, [0009, 0078]); 
a conveyance device that delivers the specimen containers held in the specimen container buffer portion to the analysis units (Pollack; fig. 5, conveyance portion #206A connects buffer 220 to the main conveyance #200, [0074]); and 

regardless of whether there is an input of a delivery request from the analysis units during an operation cycle of the conveyance device, the operation cycle having a predetermined length, during which the conveyance device delivers one or more of the specimen containers to one or more of the analysis units (As best understood, Pollack discloses when a sample is scheduled to be used by two analysis units during successive system cycles for the analyzer, the central controller ensures that the analysis unit cycle time plus the transit time is less than the system cycle time.  Thereby allowing a station to request any sample in its queue such that it will arrive when needed regardless of whether the sample is physically proximate the station of several meters away or being process by another station, and that the requesting station requests a single 
the control portion is configured to control the automated analysis device to return the specimen containers to the conveyance device from the analysis units based on the synchronization signals in a case in which the delivery request has been received (As best understood, Pollack discloses that once an analysis unit completes processing of a sample, the sample is released from the queue and returned to the conveyance device; fig. 11, Sample A, [0054, 0056, 0059, 0166, 0167, 0173, 0183]).  

Regarding claim 14, Pollack discloses the automated analysis device according to claim 13 above, wherein Page 2 of 9Application No. 16/646,410Attorney Docket No. 108147.PD234USthe predetermined length of the operation cycle of the conveyance device is equal to a predetermined length of a shortest analysis cycle among the plurality of analysis units (Pollack discloses the system cycle includes an amount of time for processing a sample by one of the plurality of analysis units and an amount of time for transporting the sample between two of the plurality of analysis units; [0009].  Pollack further discloses the amount of time for transporting the sample between any two points is a function of distance, acceleration, jerk, deceleration, and stopping which defines a motion profile that can limit or define the trajectory for each sample; [0038, 0136]. Pollack also discloses the operation cycle of an analysis unit is dependent upon the time to process one test and the number of tests per sample, and that each analysis unit has a different operation cycle time; [0075].  Therefore, the device of Pollack being 

Regarding claim 15, Pollack discloses the automated analysis device according to claim 14 above, wherein the control portion is configured to space output timings of the synchronization signals output to the plurality of analysis units in the operation cycle of the conveyance device based on a number of the analysis units (Pollack discloses an analysis unit will request a single sample each system cycle; [0173], that a sample cannot be requested until a previous analysis queue has released that sample; [0054, 0059], that each analysis unit operates asynchronously from one another whereby the analysis unit operation cycle is defined as the amount of time to complete processing of a given sample; [0075, 0173], and that the overall system cycle includes an amount of time for transporting the sample between two of the plurality of analysis units.  Therefore, the output signals are asynchronously generated when a sample is released from each of the plurality of analysis units, and the synchronization signals are output in the operation cycle of the conveyance device since the analysis device having the shortest analysis cycle would release the sample from the analysis unit, thereby initiating the conveyance operation of the released sample, and the analysis device having the longer analysis cycle outputting a synchronization signal during the conveyance operation of the released specimen from the analysis device having the shortest analysis cycle).

Regarding claim 16, Pollack discloses the automated analysis device according to claim 14 above, wherein the control portion is configured to first output the synchronization signals to the analysis unit having the shortest analysis cycle, and sequentially output the synchronization signals to another analysis unit other than the analysis unit having the shortest analysis cycle 

Regarding claim 17, Pollack discloses the automated analysis device according to claim 15 above, wherein the plurality of analysis units deliver the specimen containers to the conveyance device only in a case in which the synchronization signal is input when there is a deliver request for the specimen containers (As best understood, Pollack discloses that once an analysis unit completes processing of a sample, the sample is released from the queue and returned to the conveyance device based on a synchronization signal from the central controller 440; fig. 11, Sample A, [0054, 0056, 0059, 0166, 0167, 0173, 0183]). 
Note: “when there is a deliver request for the specimen containers” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).

Regarding claim 18, Pollack discloses the automated analysis device according to claim 16 above, wherein the plurality of analysis units deliver the specimen containers to the conveyance device only in a case in which the synchronization signal is input when there is a deliver request for the specimen containers (As best understood, As best understood, Pollack discloses that once an analysis unit completes processing of a sample, the sample is released from the queue and returned to the conveyance device based on a synchronization signal from the central controller 440; fig. 11, Sample A, [0054, 0056, 0059, 0166, 0167, 0173, 0183]). 
Note: “when there is a deliver request for the specimen containers” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).

Regarding claim 19, Pollack discloses the automated analysis device according to claim 13 above, wherein one of the plurality of analysis units has a shorter analysis cycle of the specimens than all other analysis units (Pollack discloses that each analysis unit operates asynchronously from one another and the analysis unit operation cycle is defined as the amount of time required by an analysis unit to complete its process of a given sample; [0075, 0173].  Therefore, the plurality of analysis units must comprise an analysis unit that has a shorter analysis cycle of the specimens than all other analysis units).  

Regarding claim 20, Pollack disclose the automated analysis device according to claim 13 above, wherein one of the plurality of analysis units has a shorter analysis cycle of the specimens than all other analysis units, and an analysis cycle of the other analysis units is not a 

Regarding claim 21, Pollack discloses the automated analysis device according to claim 13 above, wherein one of the plurality of analysis units has a shorter analysis cycle of the specimens than all other analysis units, and a number of analyses scheduled to be performed during a period that is a common multiple of analysis cycles of the plurality of the analysis units is 3% or more of a number of analyses per unit time required by the plurality of the analysis units (Pollack discloses that each analysis unit operates asynchronously from one another and the analysis unit operation cycle is defined as the amount of time required by an analysis unit to complete its process of a given sample; [0075, 0173].  Therefore, the plurality of analysis units must comprise an analysis unit that has a shorter analysis cycle of the specimens than all other analysis units. Furthermore, Pollack discloses the plurality of analysis units comprise a biochemical analyzer and an immunological analyzer; [0074]. Therefore, the device of Pollack having one of the plurality of analysis units having a shorter analysis cycle of the specimens than all other analysis cycles, as described in para. [0036-0037] of Applicant(s) instant specification.  
Note: a number of analysis scheduled to be performed during a period that is a common multiple of analysis cycles of the plurality of analysis units is 3% or more of a number of analyses per unit time required by the plurality of analysis units” relates to function/intended use of the 

Regarding claim 24, Pollack discloses the automated analysis device according to claim 13 above, wherein the control portion and the specimen container buffer portion are provided in the conveyance device (Pollack discloses the conveyance device 200 and analysis units having the internal handling mechanism are adapted to coordinate; [0075]. The Examiner notes that in order for the conveyance device and analysis units to coordinate the conveyance device and analysis portion much comprise a control portion.  Pollack further discloses the buffer portion 220 is configured to input sample to the conveyance device 200; [0078], thereby having a portion in the conveyance device.)

Regarding claim 25, Pollack discloses the automated analysis device according to claim 13 above, wherein the analysis units include a unit that performs a biochemical analysis and a unit that performs an immune analysis (Pollack; fig. 5, #205A, #205, [0074]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack, and further in view of Akutsu (US 2011/0200485; Pub. Date: Aug. 18, 2011 – hereinafter “Akutsu”).

Regarding claim 22, Pollack discloses the automated analysis device according to claim 13 above, comprising the specimen container buffer portion (Pollack; fig. 5, #220, [0078]).

However, Akutsu teaches the analogous art of an automated analysis device that analyzes specimens (Akutsu; fig. 1, [0028]) comprising a plurality of analysis units that analyze the specimens (Akutsu; fig. 1, #31, #32, [0032]), a specimen container buffer portion that holds a plurality of specimen containers holding the specimens (Akutsu; figs 1 & 2, #21, [0033]), a conveyance device that delivers the specimen containers held in the specimen container buffer portion to the analysis units (Akutsu; #13, [0033]), wherein the specimen container buffer portion has a rotor structure, and the specimen containers are held radially on a concentric circle (Akutsu teaches a buffer portion with samples held radially on a concentric circle that are transferred to line 13; figs. 1 & 2, #21, [0032-0033].  Therefore, the buffer portion must comprise a rotor in order to transfer a sample rack in the buffer portion to the transfer line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the buffer portion of Pollack with the buffer portion comprising a rotor structure, wherein the specimen containers are held radially on a concentric circle, as taught by Akutsu, because Akutsu teaches the buffer portion having a rotor structure and the specimen container held radially on a concentric circle can additionally be configured to store calibrator and a precision control sample; [0033], thereby allowing the automatic analyzer to accomplish precision control even if the operator does not perform an operation of inputting a precision control sample at the rack input of the analyzer; [0010-0012]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Pollack and Akutsu both teach the analogous art of an automated analysis device that analyzes specimens (Akutsu; fig. 1, [0028]) comprising a plurality of analysis units that analyze the specimens (Akutsu; fig. 1, #31, #32, [0032]), a specimen container buffer portion that holds a plurality of specimen containers holding the specimens (Akutsu; figs 1 & 2, #21, [0033]), and a 

Regarding claim 23, modified Pollack teaches the automated analysis device according to claim 22 above, wherein the plurality of analysis units are arranged to the conveyance device at an interval of 90 degrees (Pollack; fig. 5, #206A, #206, & 206B are 90 degrees from the left and right sides of analysis units #205A, #205, and #205B).

Response to Amendment
Applicants arguments on page 6 of their remarks towards the 112(a) rejection previously set forth in the Final Rejection mailed on 02/02/2021 were found persuasive by the Examiner.  Therefore, the previous 112(a) rejection has been withdrawn.

Applicant’s arguments on pages 7-9 with respect to claim(s) 13-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Wakamiya (US 2009/0081794) discloses an automated analyzer that transmits signals to confirm a totally analysis time remaining for each sample and a total analysis time remaining for all sample in the analyzer.  Thereby providing “synchronization signals” between the analysis unit and the controller.
Mizumoto (US 2011/0054800) discloses a plurality of analysis units configured to determine whether a sample request re-examination, when determined that a 
Yano (US 2012/0179405) discloses a conveyance manager that synchronizes the conveyance of specimens between a plurality of analysis units. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798